Case: 18-11608    Date Filed: 09/25/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11608
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:14-cv-00591-TJC-JBT



CASEY MATTINGLY,

                                              Plaintiff - Appellant,

versus

DUVAL COUNTY JAIL,
SHANDS HOSPITAL,
DEBRA BARNES, M.D.,
SOHAIL KHAN, P.A.,

                                              Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 25, 2019)

Before MARCUS, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:
               Case: 18-11608     Date Filed: 09/25/2019    Page: 2 of 3




      Casey Mattingly, proceeding pro se, appeals the district court’s order granting

summary judgment for the defendants on his Eighth Amendment claim for deliberate

indifference to medical needs. In its order, the district court concluded that the

testimony and the medical records, far from establishing constitutional violations,

showed that Mr. Mattingly “received consistent and adequate medical evaluation

and treatment.” D.E. 83 at 29. After careful review of the record, we affirm.

      Mr. Mattingly’s reference to particular instances of the defendants’ alleged

failures to provide him with adequate care do not, even viewing them in the light

most favorable to him, see S. Solvents, Inc. v. N.H. Ins. Co., 91 F.3d 102, 104 (11th

Cir. 1996), rise to the level of constitutional violations. As the district court pointed

out, the defendants were responsive to Mr. Mattingly’s complaints, and he was

treated at more than one hospital. That the defendants did not provide Mr. Mattingly

with his desired course of treatment, or comply with the recommendations of outside

medical professionals, is insufficient to create an issue of fact on a deliberate

indifference claim. “[A] simple difference in medical opinion between the prison’s

medical staff and the inmate as to the latter’s diagnosis or course of treatment does

not support a claim of deliberate indifference.” Melton v. Abston, 841 F.3d 1207,

1224 (11th Cir. 2016) (quotation marks and citation omitted). Accordingly, we

agree with the district court and adopt its reasoning as our own.


                                           2
     Case: 18-11608   Date Filed: 09/25/2019   Page: 3 of 3


AFFIRMED.




                              3